

Exhibit 10.60
FIRST AMENDED AND RESTATED
TERMINATION PROTECTION AGREEMENT
FOR CORPORATE EXECUTIVES


THIS FIRST AMENDED AND RESTATED AGREEMENT (the “Agreement”) effective as of the
31st day of December, 2008 (the “Effective Date”), by and between the "Company"
(as hereinafter defined) and James F. Gooch (the "Executive").




WHEREAS, the Board of Directors of the Company (the "Board") recognizes that the
possibility of a "Change in Control" (as hereinafter defined) exists and that
the threat or the occurrence of a Change in Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;
 


WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and
 


WHEREAS, in order to induce the Executive to remain in the employ of the Company
and the Employer, particularly in the event of a threat or the occurrence of a
Change in Control, the Company has previously entered into an agreement with the
Executive, dated as of November 13, 2006, to provide the Executive with certain
benefits in the event his employment is terminated as a result of, or in
connection with, a Change in Control and to provide the Executive with the
"Gross-Up Payment" (as hereinafter defined) and certain other benefits whether
or not the Executive's employment is terminated (the “Prior Agreement”);
 
WHEREAS, the Company and the Executive now find it desirable and necessary to
enter into this Agreement, which amends and restates the provisions of the Prior
Agreement in order to satisfy the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (unless otherwise indicated, all
“section” or “Code” references are to the Code and the Treasury Regulations
related thereto, as may be amended from time to time, promulgated under the
authority of the applicable Code section and, in each case, any successor
provisions thereto).
 
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
 
1.           Term of Agreement.  This Agreement shall commence as of the
Effective Date and shall continue in effect until May 18, 2009; provided,
however, that commencing on May 18, 2009 and on each May 18 thereafter, the term
of this Agreement shall be automatically extended for one (1) year unless either
the Company or the Executive shall have given written notice to the other at
least ninety (90) days prior thereto that the term of this Agreement shall not
be so extended; and provided, further, however, that notwithstanding any such
notice by the Company not to extend, the term of this Agreement shall not expire
prior to the expiration of twenty-four (24) months after the occurrence of a
Change in Control.
 


2.           Definitions.
 


2.1.        Accrued Compensation.  For purposes of this Agreement, "Accrued
Compensation" shall
 

 
1

--------------------------------------------------------------------------------

 

mean an amount which shall include all amounts earned or accrued through the
"Termination Date" (as hereinafter defined) but not paid as of the Termination
Date including (i) base salary, and (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Termination Date, (iii) vacation pay, if required by
applicable law, and (iv) bonuses and incentive compensation (other than the "Pro
Rata Bonus" (as hereinafter defined)).
 
2.2.           Base Amount.  For purposes of this Agreement, "Base Amount" shall
mean the greater of the Executive's annual base salary (a) at the rate in effect
on the Termination Date or (b) at the highest rate in effect at any time during
the ninety (90) day period prior to the Change in Control, and shall include all
amounts of his base salary that are deferred under the qualified and
non-qualified employee benefit plans of the Company.


2.3.           Bonus Amount.  For purposes of this Agreement, "Bonus Amount"
shall mean the highest annual bonus paid or payable to the Executive for any
fiscal year in respect of the three (3) full fiscal years ended prior to the
Change in Control.


2.4.           Cause.  For purposes of this Agreement, a termination of
employment is for "Cause" if the Executive has been convicted of a felony or the
termination is evidenced by a resolution adopted in good faith by two-thirds of
the Board that the Executive (a) intentionally and continually failed
substantially to perform his reasonably assigned duties with the Company (other
than a failure resulting from the Executive's incapacity due to physical or
mental illness or  from the Executive's assignment of duties that would
constitute "Good Reason" as hereinafter defined) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed substantially to perform, or (b)
intentionally engaged in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise; provided, however, that no termination
of the Executive's employment shall be for Cause as set forth in clause (b)
above until (x) there shall have been delivered to the Executive a copy of a
written notice setting forth that the Executive was guilty of the conduct set
forth in clause (b) and specifying the particulars thereof in detail, and (y)
the Executive shall have been provided an opportunity to be heard in person by
the Board (with the assistance of the Executive's counsel if the Executive so
desires).  No act, nor failure to act, on the Executive's part, shall be
considered "intentional" unless the Executive has acted, or failed to act, with
a lack of good faith and with a lack of reasonable belief that the Executive's
action or failure to act was in the best interest of the Company.


2.5.           Change in Control.  For purposes of this Agreement, a "Change in
Control" shall mean any of the following events:


(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of fifteen percent (15%) or more of the combined voting
power of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.


A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person of
 

 
2

--------------------------------------------------------------------------------

 

 which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any
Person in connection with a Non-Control Transaction (as hereinafter defined);
 
(b)           The individuals who, as of the Effective Date, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board; provided, however, that if the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
 
(c)           The consummation of:


(i)          A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless


(A) the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,


(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or


(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and


A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”


(ii)           A complete liquidation or dissolution of the Company; or


(iii)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than (i) any such sale or disposition
that results in at least fifty percent

 
3

--------------------------------------------------------------------------------

 

(50%) of the Company’s assets being owned by one or more subsidiaries or (ii) a
distribution to the Company’s stockholders of the stock of a subsidiary or any
other assets).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any
Person (the “Subject Person”) acquired Beneficial Ownership of more than the
permitted amount of the then outstanding Voting Securities (X) as a result of
the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this subsection (X)) as a result
of the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business Days (or such greater period of time as may be determined
by action of the Board) after such Subject Person would otherwise have caused a
Change in Control (but for the operation of this clause (Y)), such Subject
Person notifies the Board that such Subject Person did so inadvertently, and (2)
within seven (7) Business Days after such notification (or such greater period
of time as may be determined by action of the Board), such Subject Person
divests itself of a sufficient number of Voting Securities so that such Subject
Person is no longer the Beneficial Owner of more than the permitted amount of
the outstanding Voting Securities.”


(d)           Notwithstanding anything contained in this Agreement to the
contrary, if the Executive's employment is terminated during the term of this
Agreement but within one (1) year prior to a Change in Control and the Executive
reasonably demonstrates that such termination (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control and who effectuates a Change in Control (a "Third
Party") or (ii) otherwise occurred in connection with, or in anticipation of, a
Change in Control which actually occurs, then for all purposes of this
Agreement, the date of a Change in Control with respect to the Executive shall
mean the date immediately  prior to the date of such termination of the
Executive's employment (such a termination, an “Anticipatory Termination”).


2.6          Company. For purposes of this Agreement, the “Company” shall mean
RadioShack Corporation and shall include its “Successors and Assigns” (as
hereafter defined).”


2.7.                                Disability.  For purposes of this Agreement,
"Disability" shall mean a physical or mental infirmity which impairs the
Executive's ability to substantially perform his duties with the Company for a
period of one hundred eighty (180) consecutive days and the Executive has not
returned to his full time employment prior to the Termination Date as stated in
the "Notice of Termination" (as hereinafter defined).


2.8.           (a)           Good Reason.  For purposes of this Agreement, "Good
Reason" shall mean the occurrence after a Change in Control of any of the events
or conditions described in Subsections (i) through (ix) hereof:


(i)          a change in the Executive's status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive's reasonable judgment, represents an adverse change in his status,
title, position or responsibilities as in effect at any time within ninety (90)
days preceding the date of the Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive's reasonable judgment, are inconsistent with such status, title,
position or responsibilities as in effect at any time within ninety (90)

 
4

--------------------------------------------------------------------------------

 

days preceding the date of the Change in Control or at any time thereafter; or
any removal of the Executive from or failure to reappoint or reelect him to any
of his offices or positions, except in connection with the termination of the
Executive's employment for Cause, or as a result of his death, or by the
Executive other than for Good Reason;


(ii)
a reduction in the rate of the Executive's base salary below the Base Amount or
any failure to pay the Executive any compensation or benefits to which he is
entitled within fifteen (15) days of the date notice of such failure to pay is
given to the Company and, in the case of any annual bonus, within forty-five
(45) days following the end of the fiscal year pursuant to which such bonus
relates;



(iii)           a change in the accounting policies or practices as in effect
during the ninety (90) days preceding the Change in Control or at any time
thereafter which, in the Executive's reasonable judgment, results in a reduction
in his earning potential;


(iv)           the Company's requiring the Executive to be based at any place
outside a 20-mile radius from his place of employment on the day prior to the
Change in Control, except for reasonably required travel on the Company's
business which is not materially greater than such travel requirements prior to
the Change in Control;


(v)           the failure by the Company to (A) continue in effect (without
reduction in benefit levels, reward opportunities and/or bonus potential for
comparable performance) any material compensation or benefit plan in which the
Executive was participating at any time within ninety (90) days preceding the
Change in Control or at any time thereafter including, but not limited to, the
plans listed on Appendix A, unless such plan is replaced with a plan that
provides substantially equivalent compensation or benefits to the Executive, or
(B) provide the Executive with compensation and benefits, in the aggregate at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within ninety (90) days
preceding the Change in Control or at any time thereafter;


(vi)           the insolvency or the filing (by any party, including the
Company) of a petition for bankruptcy, of the Company, which petition is not
dismissed within sixty (60) days;


(vii)           any material breach by the Company of any provision hereof;


(viii)           any purported termination of the Executive's employment for
Cause by the Company which does not comply with the terms of Section 2.4 hereof;
and


(ix)           the failure of the Company to obtain an agreement, satisfactory
to the Executive, from any Successor or Assign of the Company, to assume and
agree to perform this Agreement, as contemplated in Section 6 hereof.


(b)           Any event or condition described in this Section 2.8(a)(i) through
(ix) which occurs during the term of this Agreement but within one (1) year
prior to a Change in Control and which the Executive reasonably demonstrates (i)
was at the request of a Third Party or (ii) otherwise arose in connection with,
or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement notwithstanding that it
occurred prior to the Change in Control.


2.9.           Notice of Termination.  For purposes of this Agreement, following
a Change in

 
5

--------------------------------------------------------------------------------

 

Control, "Notice of Termination" shall mean a written notice of termination from
the Company of the Executive's employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.


2.10.                        Pro Rata Bonus.  For purposes of this Agreement,
"Pro Rata Bonus" shall mean an amount equal to the Bonus Amount multiplied by a
fraction the numerator of which is the number of days in the fiscal year through
the Termination Date and the denominator of which is 365.


2.11.                        Successors and Assigns.  For purposes of this
Agreement, "Successors and Assigns" shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.


2.12.                        Termination Date.  For purposes of this Agreement,
"Termination Date" shall mean in the case of the Executive's death, his date of
death, in the case of Good Reason, the last day of his employment, and in all
other cases, the date specified in the Notice of Termination; provided, however,
that if the Executive's employment is terminated by the Company for Cause or due
to Disability, the date specified in the Notice of Termination shall be at least
30 days from the date the Notice of  Termination is given to the Executive,
provided that in the case of Disability the Executive shall not have returned to
the full-time performance of his duties during such period of at least 30
days.  The Company shall take all steps necessary (including with respect to any
post-termination services by the Executive) to ensure that any termination
described in this Agreement constitutes a “separation from service,” within the
meaning of Code section 409A (a “Separation from Service”), and notwithstanding
anything contained herein to the contrary, the date on which such Separation
from Service occurs shall be the “Termination Date”.


3.           Termination of Employment.


3.1.           If, during the term of this Agreement, the Executive's employment
with the Company shall be terminated within twenty-four (24) months following a
Change in Control, the Executive shall be entitled to the following compensation
and benefits:


(a)           If the Executive's employment with the Company shall be terminated
(1) by reason of the Executive's death, (2) by the Company for Cause or
Disability, or (3) by the Executive other than for Good Reason and other than
during the 60-day period commencing on the first anniversary of the date of the
occurrence of a Change in Control (the "Window Period"), the Company shall pay
to the Executive the Accrued Compensation and, if such termination is other than
by the Company for Cause, a Pro Rata Bonus.


(b)           Except as provided in Section 3.1(e) hereof, if the Executive's
employment with the Company shall be terminated for any reason other than as
specified in Section 3.1(a) or during the Window Period, the Executive shall be
entitled to the following:


(i)              the Company shall pay the Executive all Accrued Compensation
and a Pro-Rata Bonus;


(ii)             the Company shall pay the Executive as termination pay and in
lieu of any further compensation for periods subsequent to the Termination Date,
in a single payment an amount (the "Termination Amount") in cash equal to two
times the sum of (A) the Base Amount and (B) the Bonus Amount;

 
6

--------------------------------------------------------------------------------

 



(iii)  for twenty-four (24) months from the Termination Date (the "Continuation
Period"), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries the fringe benefits, (excluding those
benefit plans numbered 1 through 5 inclusive on Appendix A but including an
automobile or automobile allowance and the related expenses of public liability
insurance, collision coverage, repairs and maintenance) and the life insurance,
disability, medical, dental and hospitalization benefits provided (x) to the
Executive at any time during the 90-day period prior to the Change in Control or
at any time thereafter or (y) to other similarly situated executives who
continue in the employ of the Company during the Continuation  Period; provided,
however, that with respect to any Executive who was entitled to the use of an
automobile provided by the Company within the ninety (90) day period prior to a
Change in Control or at any time thereafter, the Executive shall be paid a cash
payment equal to the value of the Company provided automobile to the Executive
for the Continuation Period.  The coverage and benefits (including deductibles
and contributions by the Executive, if any) provided in this Section 3.1(b)(iii)
during the Continuation Period shall be no less favorable to the Executive and
his dependents and beneficiaries, than the most favorable of such coverages and
benefits during any of the periods referred to in clauses (x) and (y)
above.  The Company's obligation hereunder with respect to the foregoing
benefits (except for the automobile or automobile allowance and the related
expenses of public liability insurance, collision coverage, repairs and
maintenance) shall be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer's benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the aggregate coverages and benefits of the
combined benefit plans is no less favorable to the Executive than the coverages
and benefits required to be provided hereunder.  This Subsection (iii) shall not
be interpreted so as to limit any benefits to which the Executive, his
dependents or beneficiaries may be entitled under any of the Company's employee
benefit plans, programs or practices following the Executive's termination of
employment, including without limitation, retiree medical and life insurance
benefits.  To the extent any continuation of benefits contemplated by the
foregoing is not exempt from Code section 409A, (A) the provision of such
continuation of benefits during a given taxable year of the Executive shall not
affect the amount of benefits that the Company is obligated to provide in
another taxable year, (B) the Executive’s right to have the Company provide such
benefits may not be liquidated or exchanged for any other benefit, (C) if
applicable, any reimbursement shall be made no later than the Executive’s
taxable year following the taxable year in which the expense was incurred, and
the continuation of benefits shall otherwise comply with the requirements of
Code section 409A;


(iv)             the Company shall pay in a single payment an amount equal to
eighty percent (80%) of the maximum amount the Executive could have contributed
under the RadioShack 401(k) Plan, RadioShack Investment  Plan and RadioShack
Employee Supplemental Stock Plan as in effect on the date immediately prior to
the Change in Control during the Continuation Period had the Executive continued
in the employment with the Company during the Continuation Period at the greater
of his annualized gross salary and wages as in effect immediately prior to the
Change in Control or at any time thereafter; and


(v)  (A)                         the restrictions on any outstanding incentive
awards (including restricted stock and granted performance shares or units)
granted to the Executive including, but not limited to, awards granted under the
Company's 1985 Stock Option Plan, 1993 Incentive Stock Plan, 1997 Incentive
Stock Plan, 1999 Incentive Stock Plan, 2001 Incentive Stock Plan  or under any
other incentive plan or arrangement shall lapse and such incentive award shall
become 100% vested, all stock options and stock appreciation rights granted to
the Executive shall become immediately exercisable and shall become 100% vested,
and all performance units granted to the Executive shall become 100% vested and
(B) the Executive shall have the right to require the Company to  purchase,

 
7

--------------------------------------------------------------------------------

 

for cash, any shares of unrestricted stock or shares purchased upon exercise of
any options, at a price equal to the fair market value of such shares on the
date of purchase by the Company.


(c)           The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii),
(iii) (only as to the automobile allowance and the related expenses of public
liability insurance, collision coverage, repairs and maintenance) and (iv) shall
be paid in a single lump sum cash payment within five (5) days after the
Executive's Termination Date (or earlier, if required by applicable law).


(d)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).


(e)              Anything in this Agreement to the contrary notwithstanding, in
the event that as of the Termination Date the Executive is a “specified
employee,” within the meaning of Code section 409A (as determined in accordance
with the methodology established by the Company as in effect as of the
Termination Date) (a “Specified Employee”), (X) the payment of amounts of the
Accrued Compensation contemplated under Section 3.1(a) that constitute
nonqualified deferred compensation subject to Code section 409A and the Pro-Rata
Bonus, (Y) the payments contemplated under Sections 3.1(b)(i), (ii), (iii) (to
the extent those payments are not exempt from Code section 409A) and (iv) and
(Z) any shares deliverable under Section 3.1(b)(v), that are subject to any
equity awards that are subject to Code section 409A (the payment and benefits
described in (X), (Y) and (Z), the “409A Deferred Compensation Amounts”), in
each of the foregoing cases that would otherwise be payable, provided or
delivered, as applicable, during the six-month period shall instead be paid,
provided or delivered, as applicable on the first business day of the seventh
month following the Executive’s Termination Date, or, if earlier, the
Executive’s death, to the extent such delayed payment is required in order to
avoid a prohibited distribution under Code section 409A(a)(2)  (the “Delayed
Payment Date).  On the Delayed Payment Date, all payments and benefits, and, if
applicable, delivery of shares, deferred pursuant to this Section 3(e) shall be
paid, provided, or delivered, as applicable, in a lump sum to the Executive, and
any remaining payments, benefits or delivery of shares due under the Agreement
shall be paid, provided or delivered in accordance with the normal payment and
distribution dates specified in this Agreement.


(f)              Anything in this Agreement to the contrary notwithstanding, in
the event of an Anticipatory Termination, any 409A Deferred Compensation Amounts
shall be paid as follows: (i) if the Change in Control is a “change in control
event,” within the meaning of Code section 409A, (A) except as provided in
clause (i)(B), on the date of such Change in Control, or (B) if the Executive is
a Specified Employee, and the Delayed Payment Date is later than the date of
such Change in Control, on the Delayed Payment Date, and (ii) if the Change in
Control is not a “change in control event,” within the meaning of Code section
409A, on the first anniversary of the date of such Anticipatory Termination to
the extent payment on such date would not violate Code section 409A.  In the
event of an Anticipatory Termination, any payments or benefits required to be
paid or provided under this Agreement that are not deferred compensation subject
to Code section 409A shall be paid or shall commence being provided on the date
of the Change in Control.


3.2.           (a)          The termination pay and termination benefits
provided for in this Section 3 shall be in lieu of any other severance or
termination pay to which the Executive may be entitled under any Company
severance or termination plan, program, policy or practice.


(b)           The Executive's entitlement to any other compensation or benefits
(other than the

 
8

--------------------------------------------------------------------------------

 

Pro Rata Bonus and other than the termination pay and termination benefits as
provided under this Section 3) shall be determined in accordance with the
Company's employee benefit plans (including, the plans listed on Appendix A) and
other applicable programs, policies and practices then in effect.


4.          Notice of Termination.  Following a Change in Control, any purported
termination of the Executive's employment by the Company and/or the Employer
shall be communicated by Notice of Termination to the Executive.  For purposes
of this Agreement, no such purported termination shall be effective without such
Notice of Termination.


5.          Excise Tax Payments.


(a)           In the event that any payment or benefit (within the meaning of
Code section 280G(b)(2)), to the Executive or for his benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or a change in ownership or effective control of the Company or of
a  substantial portion of its assets (a "Payment" or "Payments"), would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive will be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties, other than interest and penalties imposed by reason of the
Executive's failure to file timely a tax return or pay taxes shown due on his
return, imposed with respect to such taxes and the Excise Tax), including any
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.


(b)           An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment
shall be made at the Company's expense by an accounting firm selected by the
Company and reasonably acceptable to the Executive which is designated as one of
the five largest accounting firms in the United States (the "Accounting
Firm").  The Accounting Firm shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation to the Company and the Executive within five days of the
Termination Date if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax) and if the Accounting Firm determines
that no Excise Tax is payable by the Executive with respect to a Payment or
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
Payment or Payments.  Within ten days of the delivery of the Determination to
the Executive, the Executive shall have the right to dispute the Determination
(the "Dispute").  The Gross-Up Payment, if any, as determined pursuant to this
Paragraph 5(b) shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm's determination.  The existence of the
Dispute shall not in any way affect the Executive's right to receive the
Gross-Up Payment in accordance with the Determination.  If there is no Dispute,
the Determination shall be binding, final and conclusive upon the Company and
the Executive subject to the application of Paragraph 5(c) below.


(c)           As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that a Gross-Up Payment (or a portion
thereof) will be paid which should not have been paid (an "Excess Payment") or a
Gross-Up Payment (or a portion thereof) which should have been paid will not
have been paid (an "Underpayment").  An Underpayment shall be deemed to have
occurred (i) upon notice (formal or informal) to the Executive from any
governmental taxing authority that the Executive's tax liability (whether in
respect of the Executive's current taxable year or in respect

 
9

--------------------------------------------------------------------------------

 

of any prior taxable year) may be increased by reason of the imposition of the
Excise Tax on a Payment or Payments with respect to which the Company has failed
to make a sufficient Gross-Up Payment, (ii) upon a determination by a court,
(iii) by reason of determination by the Company (which shall include the
position taken by the Company, together with its consolidated group, on its
federal income tax return) or (iv) upon the resolution of the Dispute to the
Executive's satisfaction.  If an Underpayment
 occurs, the Executive shall promptly notify the Company and the Company shall
promptly, but in any event, at least five days prior to the date on which the
applicable government taxing authority has requested payment, pay to the
Executive an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties (other than interest and penalties imposed by
reason of the Executive's failure to file timely a tax return or pay taxes shown
due on the Executive's return) imposed on the Underpayment.  An Excess Payment
shall be deemed to have occurred upon a "Final Determination" (as hereinafter
defined) that the Excise Tax shall not be imposed upon a Payment or Payments (or
portion thereof) with respect to which the Executive had previously received a
Gross-Up Payment.  A "Final Determination" shall be deemed to have occurred when
the Executive has received from the applicable government taxing authority a
refund of taxes or other reduction in the Executive's tax liability by reason of
the Excise Payment and upon either (x) the date a determination is made by, or
an agreement is entered into with, the applicable governmental taxing authority
which finally and conclusively binds the Executive and such taxing authority, or
in the event that a claim is brought before a court of competent jurisdiction,
the date upon which a final determination has been made by such court and either
all appeals have been taken and finally resolved or the time for all appeals has
expired or (y) the statute of limitations with respect to the Executive's
applicable tax return has expired.  If an Excess Payment is determined to have
been made, the amount of the Excess Payment shall be treated as a loan by the
Company to the Executive and the Executive shall pay to the Company on demand
(but not less than 10 days after the determination of such Excess Payment and
written notice has been delivered to the Executive) the amount of the Excess
Payment plus interest at an annual rate equal to the Applicable Federal Rate
provided for in Section 1274(d) of the Code from the date the Gross-Up Payment
(to which the Excess Payment relates) was paid to the Executive until the date
of repayment to the Company.


(d)           Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, the Company shall pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that the Company has actually withheld from the Payment or Payments.


(e)            Any Gross-Up Payment shall in all events be paid no later than
the end of the Executive’s taxable year next following the Executive’s taxable
year in which the Excise Tax (and any income or other related taxes or interest
or penalties thereon) on a Payment are remitted to the Internal Revenue Service
or any other applicable taxing authority.


6.             Successors; Binding Agreement.


(a)         This Agreement shall be binding upon and shall inure to the benefit
of the Company, its Successors and Assigns and the Company shall require any
Successor or Assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.


(b)         Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive's legal personal representative.

 
10

--------------------------------------------------------------------------------

 

7.           Fees and Expenses.  The Company shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by the Executive as they become due as a result of (a) the Executive's
termination of employment (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination of employment), (b) the
Executive seeking to obtain or enforce any right or benefit provided by this
Agreement (including, but not limited to, any such fees and expenses incurred in
connection with (i) the Dispute and (ii) the Gross-Up Payment whether as
a result of any applicable government taxing authority proceeding, audit or
otherwise) or by any other plan or arrangement maintained by the Company under
which the Executive is or may be entitled to receive benefits, and (c) the
Executive's hearing before the Board as contemplated in Section 2.4 of this
Agreement; provided, however, that the circumstances set forth in clauses (a)
and (b) (other than as a result of the Executive's termination of employment
under circumstances described in Section 2.5(d)) occurred on or after a Change
in Control; provided further, however, that in order to comply with Code section
409A, in no event shall the payments by the Company under this Section 7 be made
later than the last day of the Executive’s tax year following the taxable year
in which the fees and expenses were incurred.  The amount of expenses and fees
eligible for reimbursement under this provision in any calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year, and the Executive’ right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.  In all events, reimbursement
shall be made in accordance with Code section 409A.


8.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by a nationally recognized overnight delivery
service or by certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to the Secretary of the Company.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the sending thereof, except that
notice of change of address shall be effective only upon receipt.


9.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive's continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company (except for
any severance or termination policies, plans, programs or practices) and for
which the Executive may qualify, nor shall anything herein limit or reduce such
rights as the Executive may have under any other agreements with the Company
(except for any severance or termination agreement).  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.


10.           Settlement of Claims.  The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.


11.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or

 
11

--------------------------------------------------------------------------------

 

subsequent time.  No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


It is intended that this Agreement and the Company’s exercise of authority or
discretion hereunder shall comply with the provisions of Code section 409A and
the Treasury Regulations relating thereto so as not to subject Executive to the
payment of interest and tax penalty which may be imposed under Code section
409A.  In furtherance of this interest, to the extent that any regulations or
other guidance issued under Code section 409A after the effective date of this
Agreement would result in
Executive being subject to payment of interest and tax penalty under Code
section 409A, the Company may amend the Agreement, with the Executive’s consent,
including with respect to the timing of payment of benefits, in order to avoid
the application of or to comply with the requirements of Code section 409A;
provided, however, that the Company makes no representation that compensation or
benefits payable under this Agreement shall be exempt from or comply with Code
section 409A and makes no representation to preclude Code section 409A from
applying to the compensation or benefits payable under the Agreement.


12.           Governing Law.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL IN ALL  RESPECTS BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF; PROVIDED, HOWEVER, THAT
IN ANY ACTION INVOLVING THE EXECUTIVE AND THE COMPANY WITH RESPECT TO ANY CLAIM
OR ASSERTION THAT THE EXECUTIVE'S EMPLOYMENT WAS PROPERLY TERMINATED FOR CAUSE,
THE COMPANY HAS THE BURDEN OF PROVING THAT THE EXECUTIVE'S EMPLOYMENT WAS
PROPERLY TERMINATED FOR CAUSE.


13.           Forum.  Any suit brought by the Executive under this Agreement may
be brought in the appropriate state or federal court for Tarrant County, Texas,
or for the county wherein the Executive maintains his residence.  Any suit
brought by the Company under this Agreement may only be brought in the county
wherein the Executive maintains his residence unless the Executive consents to
suit elsewhere.


14.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, including, without limitation, the
Prior Agreement.

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement effective
as of the day and year first above written.


 
RADIOSHACK CORPORATION





ATTEST:                                                                  By:  __________________________________
Julian C. Day


Title:     _________________________________
Chairman and Chief Executive Officer


_____________________________
Corporate Secretary


       __________________________________
       Executive

 
13

--------------------------------------------------------------------------------

 

APPENDIX A
COMPENSATION AND BENEFIT PLANS










1.           RadioShack 401(k) Plan


2.  
RadioShack Corporation 1997, 1999 and 2001 Incentive Stock Plans



3.  
RadioShack Corporation 2007 Restricted Stock Plan



4.  
RadioShack Corporation Officer’s Supplemental Executive Retirement Plan



5.  
RadioShack Corporation Officers’ Severance Program



 
 

 
14

